 In the Matter Of WASHINGTON DAILY NEWS COMPANYandAMERICANNEWSPAPER GUILDCaseNo. B-2180.-Decided December 13, 1940Practice and Procedure:petition dismissed where union received no majorityat election conducted under the direction and supervision of the RegionalDirector- pursuant to a stipulation for certification on consent election..Mr.William M. Richer,for the Board.Mr. Earl D. Baker,of Washington, D. C., for the Company.,Mr. John T. Moutoux,ofWashington, D. C., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn November 25, 1940, American Newspaper Guild, herein calledthe Union, filed with the Regional Director for the Fifth Region(Baltimore, Maryland) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofWashington Daily News Company, Washington, District of Columbia,herein called the Company, engaged in the business of editing, print-ing, and publishing a daily newspaper in the city of Washington,District of Columbia, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On November25, 1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing uponclue notice.On November 26, 1940, the Company, the Union, andcounsel for the Board entered into a "Stipulation for Certification onConsent Election."Pursuant to the stipulation, an election by secret ballot was con-ducted on November 28, 1940, under the direction and supervision28 N. L. R. D, No. 81.533 534DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Regional Director, among all employees of the Company,excluding all persons covered by contracts between the Company ar dother labor organizations, all persons eligible to membership in craftunions, business manager, secretary to business manager, advertisingdirector, secretary to advertising director, local advertising manager,national advertising manager, classified advertising manager, assistantclassified advertising manager, classified telephone 'supervisor, circu-lation manager, assistant circulation managers, street sales manager,promotion manager, art department director, art department nightmanager, office manager, assistant office manager-cashier,,all outsidecirculation subscription solicitors, supervisors of circulation, subscrip-tion solicitors, temporary employees hired for occasional purposes,part-time employees, laborers, building maintenance employees, andemployees in mechanical departments, to determine whether ' or notsaid employees desired to be represented by the Union.On Novem-ber 29, 1940, the Regional Director issued and duly served upon theparties an Election Report on the ballot.No objections to the conductof the ballot or the Election Report have been filed 'by any of theparties.,In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total number of eligible voters_______________________________Total number of ballots cast_________________________________Total number of votes for American Newspaper Guild__________Total number of votes against American Newspaper Guild______Total number of blank"ballots________________________________Total number of void ballots_________________________________Total number, of challenged ballots___________________________9987-4344000The results of the election show that no representative has beenselected by a majority of the employees in the appropriate unit.Thepetition of American Newspaper Guild for investigation and certifica-tion of representatives of employees ofWashington Daily NewsCompany,Washington,District of Columbia, will therefore bedismissed.Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Washington Daily News Company, Wash-ington, District of Columbia, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company, excluding employees who arecovered by contracts between the Company and other labor organiza- WASHINGTON DAILY NEWS COMPANY535tions, all persons eligible to membership in craft unions, businessmanager, secretary to business manager, advertising director, secre-tary to advertising director, local advertising manager, national ad-vertising manager, classified advertising manager, assistant classifiedadvertisingmanager, classified telephone supervisor, circulationmanager, assistant circulation managers, street sales ;manager,, pro-motion manager, art department director, art department nightmanager, office manager, assistant office manager-cashier, all outsidecirculation subscription solicitors, supervisors of circulation subscrip-tion solicitors, temporary employees hired for occasional purposes,part-time employees, laborers, building maintenance employees,-andemployees, in mechanical departments, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS IIEREBY ORDERED that, the petition for investigation and certifica-tion of representatives of employees ofWashington Daily NewsCompany,Washington, District of Columbia, filed by AmericanNewspaper Guild be, and it hereby is, dismissed.